4/4/2020             Case 1:20-cv-00849-CKKHannon Law Group 29-4
                                              Document      Mail - Fwd: Notification
                                                                     Filed           to FOP Page 1 of 1
                                                                               04/06/20


                                                                                Ann-Kathryn So <akso@hannonlawgroup.com>



  Fwd: Notification to FOP
  1 message

  Olubasusi, Benjamin R. (DOC) <benjamin.olubasusi@dc.gov>                              Fri, Apr 3, 2020 at 8:36 PM
  To: Ann-Kathryn So <akso@hannonlawgroup.com>, "J. Michael Hannon" <jhannon@hannonlawgroup.com>
  Cc: "Johnson, Jannease (DOC)" <jannease.johnson@dc.gov>

    Please read immediately


    From: Johnson, Paulette (DOC) <paulette.johnson@dc.gov>
    Sent: Friday, April 3, 2020, 7:11 PM
    To: Olubasusi, Benjamin R. (DOC)
    Subject: Fwd: Notification to FOP

    Hello Chairman Olubasusi, This is an official notification to the DOC Fraternal Order of Police Union of the below
    important information.

    Sent from my iPhone




           1) Effective at 12:01 am we are adjusting to a medical stay in place (essentially
           lockdown) for inmates.
           2) Effective April 5-6,we are transitioning to a 12hr shift, this evening we are
           disseminating the revised schedules to staff
           3) The Official Time for the FOP Executive Board members and Chief Shop Stewards,
           will no longer be authorized during the DC State of Emergency
           4) This is an advance notice that there will be forthcoming emergency and essential designation of Case
           Managers



           Thank you and best regards, Paulette Hutchings Johnson, Labor Relations Liaison




           For the latest information on the District Government’s response to COVID-19 (Coronavirus), please visit
           coronavirus.dc.gov.




https://mail.google.com/mail/u/1?ik=bca2c1a3fc&view=pt&search=all&permthid=thread-f%3A1663000236889930349&simpl=msg-f%3A166300023688… 1/1
